Exhibit 10.104

THIRD AMENDMENT TO PURCHASE AND SALE AGREEMENT

THIS THIRD AMENDMENT (this “Amendment”) dated as of May 8, 2001, is to the
Purchase and Sale Agreement, dated as of November 25, 1997 and amended by the
First Amendment thereto dated as of July 22, 1999 and by the Second Amendment
thereto dated as of November 9, 2000 (the “Purchase Agreement”) between SPIRIT
OF AMERICA NATIONAL BANK, a national banking association (“Spirit”), as Seller,
and CHARMING SHOPPES RECEIVABLES CORP. (“CSRC”), as Purchaser. Unless otherwise
defined herein, capitalized terms used herein shall have the meanings assigned
in the Purchase Agreement.

W I T N E S S E T H:

WHEREAS, Spirit and CSRC have entered into the Purchase Agreement pursuant to
which Spirit transfers Receivables to CSRC from time to time;

WHEREAS, CSRC is a party to the Second Amended and Restated Pooling and
Servicing Agreement, dated as of November 25, 1997 (as amended by the First
Amendment thereto dated as of June 22, 1999, and as amended as of the date
hereof, the “Pooling and Servicing Agreement”), among Spirit, CSRC and First
Union National Bank, as Trustee (in such capacity, the “Trustee”), pursuant to
which CSRC transfers Receivables to the Trust from time to time; and

WHEREAS, Spirit and CSRC desire to amend the Purchase Agreement in certain
respects as set forth herein.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Amendment. Section 2.5(a) of the Purchase Agreement is hereby amended
in its entirety to read in full as set forth below:

“(a) On any day of any Due Period, if so requested by Seller, and if such
request is permitted under Section 2.7 of the Pooling and Servicing Agreement,
the Purchaser shall require the reassignment to it, which the Purchaser shall
reassign to a Person designated by the Seller, of all the Purchaser’s and the
Trustee’s right, title and interest in, to and under the Receivables then
existing and thereafter created, all monies due or to become due with respect
thereto, all Collections, all Recoveries, rights, remedies, powers and
privileges with respect to such Receivables, and all proceeds of the foregoing
with respect to the Accounts designated by the Purchaser (the “Removed
Accounts”), upon satisfaction of the following conditions:

(i) the removal of any Receivables of any Removed Accounts on any Removal Date
shall not, in the reasonable belief of the Seller, (A) cause an Early
Amortization Event to occur; or (B) result in the failure of the Purchaser to
make any payment specified in the related Supplement or Receivables Purchase
Agreement with respect to any Series;



--------------------------------------------------------------------------------

(ii) on or prior to the Removal Date, the Seller shall have delivered to the
Purchaser and the Trustee (with a copy to each Purchaser Representative) (A) for
execution, a written assignment in substantially the form of Exhibit C (the
“Reassignment”), and (B) a computer file or microfiche or written list
containing a true and complete list of all Removed Accounts identified by
account number and the aggregate amount of the Receivables in such Removed
Accounts as of the Removal Cut Off Date specified therein, which computer file
or microfiche or written list shall as of the Removal Date modify and amend and
be made a part of this Agreement;

(iii) the Seller shall represent and warrant as of each Removal Date that (x)(i)
Accounts (or administratively convenient groups of Accounts, such as billing
cycles) were chosen for removal randomly or otherwise not on a basis intended to
select particular Accounts or groups of Accounts for any reason other than
administrative convenience and (ii) no selection procedure was used by the
Seller which is materially adverse to the interests of the Investor
Certificateholders or any Receivables Purchasers or any Enhancement Provider or
(y) Accounts were selected because of a third-party cancellation, or expiration
without renewal, of an affinity or private-label arrangement;

(iv) the Seller shall have provided to the Purchaser such information,
certificates, opinions and other materials as are reasonably necessary to enable
the Purchaser to satisfy its obligations under Section 2.7 of the Pooling and
Servicing Agreement with respect to such Removed Accounts;

(v) the Seller shall have delivered to the Purchaser, the Trustee, each
Purchaser Representative and each Enhancement Provider an Officer’s Certificate
confirming the items set forth in clauses (i) through (iii) above. The Trustee
may conclusively rely on such Officer’s Certificate, shall have no duty to make
inquiries with regard to the matters set forth therein and shall incur no
liability in so relying;

(vi) after giving effect to such removal, the Seller Interest (as defined in the
Pooling and Servicing Agreement) shall be greater than or equal to zero; and

(v) no Early Amortization Event shall have occurred with respect to any Series.

Upon satisfaction of the above conditions, the Purchaser shall execute and
deliver the Reassignment to the Person designated by the Seller, and the
Receivables from the Removed Accounts shall no longer be considered Receivables
hereunder.

Seller shall pay the Purchaser, for each Receivable arising in the Removed
Accounts, a reassignment price equal to the Outstanding Balance of such
Receivable. Such payment shall be made in cash in immediately available funds
and shall be made by Seller’s deposit to the Collection Account no later than
the effectiveness of such Reassignments.”



--------------------------------------------------------------------------------

SECTION 2. Amendment Date. This Amendment shall become effective upon the date
(the “Amendment Date”) on which Spirit shall have received executed counterpart
signatures pages of this Amendment from each of the parties hereto and on which
the Second Amendment to the Pooling and Servicing Agreement shall become
effective.

SECTION 3. Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

SECTION 4. Severability. Each provision of this Amendment shall be severable
from every other provision of this Amendment for the purpose of determining the
legal enforceability of any provision hereof, and the unenforceability of any
provision hereof, and the unenforceability of one or more provisions of this
Amendment in one jurisdiction shall not have the effect of rendering such
provision or provisions unenforceable in any other jurisdiction.

SECTION 5. Ratification of the Purchase Agreement. From and after the Amendment
Date, each reference in the Purchase Agreement to “this Agreement”, “hereunder”,
“hereof”, “herein” or words of like import, and references to the Purchase
Agreement in any other document, instrument or agreement executed and/or
delivered in connection therewith, shall, in each case, mean and be a reference
to the Purchase Agreement as amended hereby. Except as otherwise amended by this
Amendment, the Purchase Agreement shall continue in full force and effect and is
hereby ratified and confirmed.

SECTION 6. Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.

 

SPIRIT OF AMERICA NATIONAL BANK, as Seller By:   /s/ Kirk R. Simme Name:   Kirk
R. Simme Title:   President

 

CHARMING SHOPPES RECEIVABLES CORP., as Purchaser By:   /s/ Kirk R. Simme Name:  
Kirk R. Simme Title:   Vice President